EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on February 17, 2021, with respect to the objections to the drawings, the specification, and the claims have been fully considered and are persuasive. The objections have been withdrawn, and the substitute specification has been entered. 
Applicant’s arguments, see page 2 of the remarks, filed on February 17, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 11-13 has been withdrawn. 
The drawings were received on February 17, 2021.  These drawings are approved by the examiner.
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Paul G. Johnson on February 24, 2021.

The application has been amended as follows: 
Claim 2, line 8, the term “the preamble of the second signal in the second wireless network” has been amended to “a preamble of the second signal in the second wireless network” in consistence with the amendment to claim 15.


The following is an examiner’s statement of reasons for allowance: Song et al. (US 2014/0369278 A1) illustrates a system in Figure 1 comprising a wireless communication device 104 in communications with a base station 108, a WiFi device 112, and a Bluetooth device 116, wherein Figure 4 illustrates an interference module 400 including an alignment module 404 for mitigating the effects of certain types of interference on a signal received in a wireless network of a plurality of transceivers 408. Maaref (US 2015/0036623 A1) illustrates a system in Figure 1 comprising a precoder for secondary network transmissions that mitigate interference between secondary communication signals while avoiding interference with a primary system altogether. However, the prior art fails to show or teach that a transceiver for transmitting a signal to a wireless station of a wireless network using a precoding matrix and a symbol alignment to avoid interference to concurrent transmissions of overlapping wireless networks at a location of selected wireless stations, wherein the precoding matrix is configured to create a null in the location of the selected wireless stations within overlapping coverage areas of the overlapping wireless networks and the wireless network, and wherein the symbol alignment for signals to the wireless station of the wireless network is configured based on a preamble of a detected signal to another wireless station of the overlapping wireless networks, as recited in claim 11 and similar claimed features recited in claims 1 and 14. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/YOUNG T. TSE/Primary Examiner, Art Unit 2632